UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2013 - February 28, 2014 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP-TO-DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 11 Overview of Fund Expenses 15 Portfolio of Investments 16 Statement of Assets and Liabilities 25 Statement of Operations 26 Statements of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 34 Supplemental Information 41 Trust Information 43 About the Trust Adviser Back Cover February 28, 2014 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the semiannual shareholder report for several of our exchange-traded funds (“ETFs” or “Funds”). This report covers performance of the Funds for the semiannual fiscal period ended February 28, 2014. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia Trustee and Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 March 31, 2014 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 3 ECONOMIC AND MARKET OVERVIEW February 28, 2014 Investment markets rallied through most of the six months ended February 28, 2014, on the strength of an improving U.S. economy and continuing U.S. central bank easing. However, the start of tapering, an emerging-market selloff and Ukraine tensions combined with a harsh U.S. winter to keep investors unsure about the durability of economic expansion. Positive contributors to the outlook were bright spots in employment and housing. Private sector employment has been adding jobs at a pace of about 190,000 a month for two years, materially higher than the previous recession, while underlying fundamentals for housing remain strong, helped by low inventory and historically high home affordability measures. By contrast, fears of slower growth were fanned in early 2014 by weather-related bad news, including weak readings on retail sales, industrial production, job creation and mortgage applications. Nonetheless, these measures appeared unlikely to spur the Fed to modify its course on tapering, and the arrival of better spring weather was expected to return the U.S. economy to its improving trend. The global economic picture indicates that recovery is taking hold in Europe, while Asia is facing rising uncertainties. Europe seems to be on more solid economic footing, with data suggesting growth has improved in the core and even more so in peripheral countries. Japan’s economic growth is slowing, but should regain momentum after the Bank of Japan implements more monetary accommodation. China’s economy, while facing a number of structural challenges, should begin to stabilize as policymakers take actions to prevent a hard landing. Global central banks continue to flood markets with abundant liquidity, and a synchronous global expansion is taking hold, creating a positive environment for risk assets. U.S. equities continue to benefit from ongoing accommodative Fed policies and solid economic fundamentals. Credit spreads and equity prices are very highly correlated, and although spreads remain below historical averages, they continue to tighten as equity prices increase. For the six months ended February 28, 2014, the Standard & Poor’s 500® (“S&P 500”) Index returned 15.07%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index returned 15.01%. The return of the MSCI Emerging Markets Index was 4.77%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 2.84% return for the period, while the Barclays U.S. Corporate High Yield Index returned 7.48%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.03% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4| CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 28, 2014 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or “MBS” (agency fixed-rate and hybrid adjustable-rate mortgage, or “ARM”, pass-throughs), asset-backed securities (“ABS”), and commercial mortgage-backed securities (“CMBS”). The Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB +/BB + or below. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Dow Jones Global Utilities Index includes those companies in the Dow Jones Global Index associated with generating and distributing electricity through the burning of fossil fuels such as coal, petroleum and natural gas, and through nuclear energy; alternative electricity companies generating and distributing electricity from a renewable source; distributors of gas to end users; and multi-utility and water companies. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Standard and Poor’s 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE February 28, 2014 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 6.27%, which included an increase in market price over the period to $25.57 as of February 28, 2014, from $24.49 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 6.85%, which included an increase in NAV over the period to $25.85 as of February 28, 2014, from $24.63 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and Chinese market comparison purposes, the Index returned 7.21% and the MSCI China Index returned 4.62% for the same period. The Fund made an annual income distribution of $0.4860 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the communications sector contributed most to the Fund’s return, followed by the consumer, non-cyclical sector. The financial sector was the only detractor from return. Positions that contributed most to the Fund’s return included Tencent Holdings Ltd., which provides internet, mobile and telecommunication value-added services in China; Baidu, Inc. ADR, a Chinese-language Internet search provider; and China Petroleum & Chemical Corp. (6.9%, 5.2% and 2.8%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included CNOOC Ltd., a producer of oil and natural gas; China Mobile Ltd., a provider of cellular telecommunications and related services in China; and Industrial & Commercial Bank of China Ltd., a provider of personal and commercial banking services throughout China (3.3%, 4.7% and 4.5%, respectively, of the Fund’s long-term investments at period end). 6 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies which are based in mainland China, Hong Kong or Macau, are in the Information Technology Sector, as defined by Standard & Poor’s Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum capitalization requirements.) The Index may include Hong Kong-listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index does not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 27.01%, which included an increase in market price over the period to $37.29 as of February 28, 2014, from $29.59 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 27.50%, which included an increase in NAV over the period to $37.38 as of February 28, 2014, from $29.55 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and broad Chinese market comparison purposes, the Index returned 27.50% and the MSCI China Index returned 4.62% for the same period. The Fund made an annual income distribution of $0.2760 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, the communications sector contributed most to the Fund’s return, followed by the technology sector. The consumer, non-cyclical and the consumer, cyclical sectors were the only sectors to detract from the Fund’s return. Positions that contributed most to the Fund’s return included Tencent Holdings Ltd., which provides Internet, mobile and telecommunication value-added services in China; Baidu, Inc., ADR, a Chinese-language Internet search provider; and Qihoo 360 Technology Co. Ltd., ADR, an Internet security service provider (12.2%, 8.4% and 9.1%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Anxin-China Holdings Ltd., a provider of technology security warning systems; SINA Corp., an operator of Chinese-language Internet sites; and Truly International Holdings Ltd., a manufacturer of liquid crystal display products (0.6%, 4.9% and 0.9%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). As of February 28, 2014, the Index is comprised of approximately 25 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC (the “Index Provider”). As of such date, the median market capitalization of securities included in the Index was $400 million. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 74.15%, which included an increase in market price over the period to $46.70 as of February 28, 2014, from $27.16 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 73.89%, which included an increase in NAV over the period to $46.75 as of February 28, 2014, from $27.23 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index and broad international market comparison purposes, the Index returned 72.71% and the MSCI World Index returned 14.67% for the same period. The Fund made an annual income distribution of $0.451 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution The Fund’s holdings are in the basic materials, energy, industrial and technology sectors. All sectors contributed to return. Technology contributed most to the Fund’s return for the six-month period ended February 28, 2014, while the basic materials sector contributed least to the Fund’s return. Positions that contributed most to the Fund’s return included Canadian Solar, Inc., a manufacturer of solar module products; SolarCity Corp., which offers solar power energy services; and GT Advanced Technologies, Inc., a provider of crystal growth equipment (5.1%, 7.0% and 5.9%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included STR Holdings, Inc., a provider of encapsulants to the photovoltaic module industry that prior to the period end began a tender offer to purchase shares of its common stock (not held at period end); Comtec Solar Systems Group Ltd., a manufacturer of solar grade silicon ingots and wafers (1.2% of the Fund’s long-term investments at period end); and ReneSola Ltd. ADR, which manufactures solar wafers for integration into photovoltaic cells (2.7% of the Fund’s long-term investments at period end). 8 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 28, 2014 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor’s Financial Services LLC, a division of McGraw Hill Financial (“S&P”), generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by Standard & Poor’s Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 28, 2014. On a market price basis, the Fund generated a total return of 23.03%, which included an increase in market price over the period to $28.94 as of February 28, 2014, from $23.88 as of August 31, 2013. On an NAV basis, the Fund generated a total return of 22.89%, which included an increase in NAV over the period to $28.93 as of February 28, 2014, from $23.90 as of August 31, 2013. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. NAV performance data reflects fees and expenses of the Fund. For underlying index, broad global market and global utilities market comparison purposes, the S&P Global Water Index returned 23.15%, the MSCI World Index returned 14.67% and the Dow Jones Global Utilities Index returned 12.63% for the same period. The Fund made an annual income distribution of $0.4200 per share on December 31, 2013, to shareholders of record on December 27, 2013. Performance Attribution For the six-month period ended February 28, 2014, all sectors contributed to return, with the largest contribution from the industrial sector, followed by the utilities sector. The basic materials sector contributed least. Positions that contributed most to the Fund’s return included Pentair Ltd., which delivers services related to water and other fluids; Xylem, Inc., a manufacturer of equipment used in water and wastewater applications; and Geberit AG, a Swiss manufacturer and supplier of water supply pipes and fittings, installation systems, drainage and flushing systems for the commercial and residential construction markets (8.0%, 3.6% and 6.1%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most from the Fund’s return included Interchina Holdings Co., which, develops and invests in properties, provides financial services, develops environmental protection operation, and operates infrastructure construction for urbanization; Nuverra Environmental Solutions, Inc., an investment holding company operating in the water industry; and Itron, Inc., a provider of solutions for collecting, communicating, and analyzing electric, gas, and water usage data (0.2%, 0.1% and 0.7%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 9 February 28, 2014 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund’s investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Replication Management Risk. The Funds are not “actively” managed. Therefore, a Fund would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk. A Fund’s return may not match the return of such Fund’s index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund’s securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s Shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO and CQQQ). Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds’ portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Adviser does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information and at guggenheiminvestments.com. 10 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) February 28, 2014 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -1.08% Net Assets ($000) $ Total Returns Three Since (Inception Six One Year Inception 10/19/09) Month Year (Annualized) (Annualized) Guggenheim China All-Cap ETF NAV 6.85% 4.81% 1.10% 2.73% Market 6.27% 3.77% 0.55% 2.47% AlphaShares China All Cap Index 7.21% 5.56% 1.78% 3.50% MSCI China Index 4.62% -0.79% 0.58% 1.47% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 30.4% Communications 23.7% Energy 14.2% Consumer, Non-cyclical 9.3% Consumer, Cyclical 7.9% Industrial 6.3% Utilities 3.1% Basic Materials 2.5% Technology 2.0% Diversified 0.5% Total Common Stocks 99.9% Investments of Collateral for Securities Loaned 4.6% Total Investments 104.5% Liabilities in excess of Other Assets -4.5% Net Assets 100.0% % of Common Top Ten Holdings Stocks Tencent Holdings Ltd. 6.9% Baidu, Inc. 5.2% China Mobile Ltd. 4.7% China Construction Bank Corp. 4.6% Industrial & Commercial Bank of China Ltd. 4.5% Bank of China Ltd. 3.6% CNOOC Ltd. 3.3% China Petroleum & Chemical Corp. 2.8% PetroChina Co. Ltd. 2.8% China Life Insurance Co. Ltd. 2.7% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of common stocks. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 11 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 CQQQ Guggenheim China Technology ETF Fund Summary Share Price $ Net Asset Value $ Premium/Discount to NAV -0.24% Net Assets ($000) $ Total Returns Three Since (Inception Six One Year Inception 12/8/09) Month Year (Annualized) (Annualized) Guggenheim China Technology ETF NAV 27.50% 58.97% 10.84% 11.47% Market 27.01% 58.51% 10.55% 11.40% AlphaShares China Technology Index 27.50% 59.78% 11.14% 11.80% MSCI China Index 4.62% -0.79% 0.58% 0.31% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI China Index is a capitalization-weighted index that measures the performance of large- and mid-cap securities in the Chinese equity markets and includes representation across China H shares, B shares, Red chips and P chips. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund’s total annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Communications 58.7% Technology 22.6% Industrial 8.3% Energy 6.2% Basic Materials 1.7% Consumer, Cyclical 1.1% Consumer, Non-cyclical 0.9% Total Common Stocks 99.5% Investments of Collateral for Securities Loaned 15.9% Total Investments 115.4% Liabilities in excess of Other Assets -15.4% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments Tencent Holdings Ltd. 12.2% Qihoo 360 Technology Co. Ltd., ADR 9.1% Baidu, Inc., ADR 8.4% Lenovo Group Ltd. 6.4% SINA Corp. 4.8% Youku Tudou, Inc., ADR 4.2% NetEase, Inc., ADR 3.5% AAC Technologies Holdings, Inc. 3.5% GCL-Poly Energy Holdings Ltd. 3.4% Sohu.com, Inc. 3.0% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 12 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 TAN Guggenheim Solar ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.11% Net Assets ($000) $ Total Returns Three Five Since (Inception Six1 One1 Year Year Inception 4/15/08) Month Year (Annualized) (Annualized) (Annualized) Guggenheim Solar ETF NAV 73.89% 164.08% -11.97% 0.95% -22.46% Market 74.15% 163.50% -11.96% 1.00% -22.48% MAC Global Solar Energy Index 72.71% 160.63% -15.10% -1.10% -23.37% MSCI World Index 14.67% 21.68% 9.80% 19.95% 4.75% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 1 Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.86%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Technology 33.2% Energy 32.2% Industrial 30.9% Basic Materials 3.2% Total Common Stocks 99.5% Investments of Collateral for Securities Loaned 36.4% Total Investments 135.9% Liabilities in excess of Other Assets -35.9% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments SolarCity Corp. 7.0% Renewable Energy Corp. Silicon ASA 6.7% Meyer Burger Technology AG 5.9% GT Advanced Technologies, Inc. 5.9% SunEdison, Inc. 5.9% GCL-Poly Energy Holdings Ltd. 5.8% First Solar, Inc. 5.3% Canadian Solar, Inc. 5.1% SMA Solar Technology AG 4.8% REC Solar ASA 4.7% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheiminvestments.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. * Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 13 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 28, 2014 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV 0.03% Net Assets ($000) $ Total Returns Three Five Since (Inception Six One Year Year Inception 5/14/07) Month Year (Annualized) (Annualized) (Annualized) Guggenheim S&P Global Water Index ETF NAV 22.89% 24.40% 13.89% 21.90% 4.99% Market 23.03% 24.49% 13.74% 22.18% 4.99% S&P Global Water Index 23.15% 24.85% 14.27% 22.33% 5.57% MSCI World Index 14.67% 21.68% 9.80% 19.95% 2.91% Dow Jones Global Utilities Index 12.63% 14.58% 1.84% 6.39% -2.63% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. NAV performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. The Morgan Stanley Capital International (MSCI) World Index measures performance from a diverse range of global stock markets, including the U.S., Canada, Europe, Australia, New Zealand, and the Far East. The Dow Jones World Utilities Index consists of companies that provide electrical, water, natural gas, and telephone utilities. The index is quoted in USD. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.71%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.64% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.64%. There is a contractual fee waiver currently in place for this Fund through December 31, 2016 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Industrial 57.5% Utilities 38.3% Basic Materials 4.0% Total Common Stocks 99.8% Exchange Traded Fund 0.1% Total Long-Term Investments 99.9% Investments of Collateral for Securities Loaned 2.0% Total Investments 101.9% Liabilities in excess of Other Assets -1.9% Net Assets 100.0% % of Long-Term Top Ten Holdings Investments Pentair Ltd. 8.0% Geberit AG 6.0% United Utilities Group PLC 5.9% American Water Works Co., Inc. 5.2% Danaher Corp. 4.9% Severn Trent PLC 4.9% Veolia Environnement SA 4.5% Alfa Laval AB 4.3% Suez Environnement Co. 3.8% Xylem, Inc. 3.6% Portfolio breakdown is shown as a percentage of net assets. Holdings are shown as a percentage of long-term investments. Both are subject to change daily. For more current Fund information, please visit guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 14 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT OVERVIEW OF FUND EXPENSES (Unaudited) February 28, 2014 As a shareholder of Guggenheim China All-Cap ETF; Guggenheim China Technology ETF; Guggenheim Solar ETF; and Guggenheim S&P Global Water Index ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended February 28, 2014. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund with other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Period Ended Period1 9/1/13 2/28/14 2/28/14 9/1/13-2/28/14 Guggenheim China All-Cap ETF Actual $ $ % $ Hypothetical % (5% annual return before expenses) Guggenheim China Technology ETF Actual % Hypothetical % (5% annual return before expenses) Guggenheim Solar ETF 2 Actual % Hypothetical % (5% annual return before expenses) Guggenheim S&P Global Water Index ETF 2 Actual % Hypothetical % (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended February 28, 2014. Expenses are calculated by multiplying the Fund’s annualized expense ratio by the average account value over the period; then multiplying that result by 181/365. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at gugggenheiminvestments.com. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 15 PORTFOLIO OF INVESTMENTS (Unaudited) February 28, 2014 YAO Guggenheim China All-Cap ETF Number of Shares Description Value Common Stocks - 99.9% Basic Materials - 2.5% Aluminum Corp. of China Ltd.(a) (b) $ Angang Steel Co. Ltd.(a) (b) China BlueChemical Ltd. China Hongqiao Group Ltd. China Lumena New Materials Corp. China Molybdenum Co. Ltd.(b) China Precious Metal Resources Holdings Co. Ltd.(b) Citic Pacific Ltd.(a) Dongyue Group Ltd.(a) Huabao International Holdings Ltd. Hunan Nonferrous Metal Corp. Ltd.(b) Jiangxi Copper Co. Ltd. Kingboard Chemical Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel(b) Nine Dragons Paper Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd. Xingda International Holdings Ltd. Yingde Gases Group Co. Ltd. Zhaojin Mining Industry Co. Ltd.(a) Zijin Mining Group Co. Ltd.(a) Communications - 23.7% 21Vianet Group, Inc., ADR(b) Baidu, Inc., ADR(b) Bitauto Holdings Ltd., ADR(b) China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Ctrip.com International Ltd., ADR(b) E-Commerce China Dangdang, Inc., ADR(a) (b) Giant Interactive Group, Inc., ADR NetEase, Inc., ADR Perfect World Co. Ltd., ADR Qihoo 360 Technology Co. Ltd., ADR(b) Sina Corp.(b) Sohu.com, Inc.(a) (b) SouFun Holdings Ltd., ADR TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. Vipshop Holdings Ltd., ADR(b) Youku Tudou, Inc., ADR(b) ZTE Corp.(a) (b) Consumer, Cyclical - 7.9% Air China Ltd. Ajisen China Holdings Ltd. Anta Sports Products Ltd. Baoxin Auto Group Ltd. Belle International Holdings Ltd. Bosideng International Holdings Ltd. Brilliance China Automotive Holdings Ltd. Byd Co. Ltd.(b) China Dongxiang Group Co. China Eastern Airlines Corp. Ltd.(b) China Lodging Group Ltd., ADR(b) China Resources Enterprise Ltd. China Southern Airlines Co. Ltd. China Travel International Investments China ZhengTong Auto Services Holdings Ltd.(b) Dah Chong Hong Holdings Ltd. Digital China Holdings Ltd. Dongfeng Motor Group Co. Ltd. Geely Automobile Holdings Ltd. Golden Eagle Retail Group Ltd. GOME Electrical Appliances Holding Ltd. Great Wall Motor Co. Ltd. Guangzhou Automobile Group Co. Ltd. Haier Electronics Group Co. Ltd. Hengdeli Holdings Ltd. Hisense Kelon Electrical Holdings Co. Ltd.(b) Home Inns & Hotels Management, Inc., ADR(b) Intime Retail Group Co. Ltd. LI Ning Co. Ltd.(a) (b) Minth Group Ltd. Newocean Energy Holdings Ltd. Parkson Retail Group Ltd. REXLot Holdings Ltd. Shanghai Pharmaceuticals Holding Co. Ltd. Shenzhou International Group Holdings Ltd. Skyworth Digital Holdings Ltd. Springland International Holdings Ltd. Sun Art Retail Group Ltd. Weichai Power Co. Ltd. Xinyi Glass Holdings Ltd.(a) Zhongsheng Group Holdings Ltd. Consumer, Non-cyclical - 9.3% 51job, Inc., ADR(b) Anxin-China Holdings Ltd. Biostime International Holdings Ltd. See notes to financial statements. 16 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 YAO Guggenheim China All-Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued China Agri-Industries Holdings Ltd. $ China Huiyuan Juice Group Ltd.(b) China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Modern Dairy Holdings Ltd.(a) (b) China Pharmaceutical Group Ltd. China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.(a) (b) CP Pokphand Co. Ltd. Guangzhou Baiyunshan Pharmaceutical Holdings Co. Ltd. Hengan International Group Co. Ltd. Jiangsu Expressway Co. Ltd. Mindray Medical International Ltd., ADR(a) New Oriental Education & Technology Group, Inc., ADR Shandong Weigao Group Medical Polymer Co. Ltd. Shanghai Fosun Pharmaceutical Group Co. Ltd. Shenguan Holdings Group Ltd.(a) Shenzhen International Holdings Ltd. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical Sinopharm Group Co. Ltd. TAL Education Group, ADR(b) Tingyi Cayman Islands Holding Corp. Tong Ren Tang Technologies Co. Ltd. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd.(a) Vinda International Holdings Ltd. Want Want China Holdings Ltd. Wumart Stores, Inc. WuXi PharmaTech Cayman, Inc., ADR(b) Zhejiang Expressway Co. Ltd. Diversified - 0.5% China Merchants Holdings International Co. Ltd. Energy - 14.2% Anton Oilfield Services Group Beijing Jingneng Clean Energy Co. Ltd. China Coal Energy Co. Ltd.(a) China Gas Holdings Ltd. China Longyuan Power Group Corp. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. China Suntien Green Energy Corp. Ltd. CIMC Enric Holdings Ltd. CNOOC Ltd. GCL-Poly Energy Holdings Ltd.(b) Hilong Holding Ltd. Kunlun Energy Co. Ltd.(a) PetroChina Co. Ltd. Shougang Fushan Resources Group Ltd.(a) Sinopec Engineering Group Co. Ltd. Sinopec Kantons Holdings Ltd. SPT Energy Group, Inc. Trina Solar Ltd., ADR(a) (b) United Energy Group Ltd.(b) Yanzhou Coal Mining Co. Ltd.(a) Financial - 30.4% Agile Property Holdings Ltd. Agricultural Bank of China Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Minsheng Banking Corp. Ltd. China Overseas Grand Oceans Group Ltd. China Overseas Land & Investment Ltd. China Pacific Insurance Group Co. Ltd. China Resources Land Ltd. China South City Holdings Ltd. China Taiping Insurance Holdings Co. Ltd.(b) Chongqing Rural Commercial Bank CITIC Securities Co. Ltd. COSCO Pacific Ltd. Country Garden Holdings Co. Ltd. E-House China Holdings Ltd., ADR Evergrande Real Estate Group Ltd.(a) Far East Horizon Ltd. Franshion Properties China Ltd. Glorious Property Holdings Ltd.(b) Greentown China Holdings Ltd. Guangzhou R&F Properties Co. Ltd. Haitong Securities Co. Ltd. Hopson Development Holdings Ltd.(b) Industrial & Commercial Bank of China Ltd. Kaisa Group Holdings Ltd.(b) KWG Property Holding Ltd. Longfor Properties Co. Ltd. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 17 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 YAO Guggenheim China All-Cap ETF continued Number of Shares Description Value Financial continued New China Life Insurance Co. Ltd.(b) $ People’s Insurance Co. Group of China Ltd. PICC Property & Casualty Co. Ltd. Ping An Insurance Group Co. of China Ltd. Poly Property Group Co. Ltd. Renhe Commercial Holdings Co. Ltd.(b) Shanghai Industrial Holdings Ltd. Shenzhen Investment Ltd. Shimao Property Holdings Ltd. Shui On Land Ltd. Sino-Ocean Land Holdings Ltd. SOHO China Ltd. Sunac China Holdings Ltd. Yanlord Land Group Ltd. (Singapore) Yuexiu Property Co. Ltd. Industrial - 6.3% AAC Technologies Holdings, Inc.(a) Anhui Conch Cement Co. Ltd. AviChina Industry & Technology Co. Ltd. BBMG Corp. Beijing Capital International Airport Co. Ltd. China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd.(a) (b) China Everbright International Ltd. China High Speed Transmission Equipment Group Co. Ltd.(b) China International Marine Containers Group Co. Ltd. China Lesso Group Holdings Ltd. China Machinery Engineering Corp. China National Building Material Co. Ltd. China Railway Construction Corp. Ltd. China Railway Group Ltd. China Resources Cement Holdings Ltd. China Rongsheng Heavy Industries Group Holdings Ltd.(a) (b) China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(a) (b) China Shipping Development Co. Ltd.(b) China State Construction International Holdings Ltd.(a) China Zhongwang Holdings Ltd.(b) CSR Corp. Ltd. Dongfang Electric Corp. Ltd.(a) Guangshen Railway Co. Ltd. Haitian International Holdings Ltd. Harbin Electric Co. Ltd. Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd.(b) Metallurgical Corp. of China Ltd.(b) NVC Lighting Holdings Ltd. Shanghai Electric Group Co. Ltd. SITC International Holdings Co. Ltd. Sunny Optical Technology Group Co. Ltd.(a) Yangzijiang Shipbuilding Holdings Ltd. (Singapore) Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Zhuzhou CSR Times Electric Co. Ltd. Zoomlion Heavy Industry Science and Technology Co. Ltd.(a) Technology - 2.0% Hanergy Solar Group Ltd.(b) Ju Teng International Holdings Ltd. Kingsoft Corp. Ltd.(a) Lenovo Group Ltd. NetDragon Websoft, Inc. Pactera Technology International Ltd., ADR(b) Semiconductor Manufacturing International Corp.(b) Travelsky Technology Ltd. Utilities - 3.1% Beijing Enterprises Holdings Ltd. Beijing Enterprises Water Group Ltd.(a) China Oil & Gas Group Ltd. China Power International Development Ltd.(a) China Resources Gas Group Ltd. China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. Guangdong Investment Ltd. Huadian Power International Co. Huaneng Power International, Inc. Huaneng Renewables Corp. Ltd. Total Common Stocks - 99.9% (Cost $57,626,185) Investments of Collateral for Securities Loaned - 4.6% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $2,607,528) Total Investments - 104.5% (Cost $60,233,713) Liabilities in excess of Other Assets - (4.5%) ) Net Assets - 100.0% $ See notes to financial statements. 18 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 ADR - American Depositary Receipt (a) Security, or portion thereof, was on loan at February 28, 2014. (b) Non-income producing security. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $2,436,208 and the total market value of the collateral held by the Fund was $2,615,799, consisting of cash collateral of $2,607,528 and U.S. Government and Agency securities valued at $8,271. (d) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments China 99.7% Singapore 0.3% % of Long-Term Currency Denomination Investments Hong Kong Dollar 87.5% United States Dollar 12.1% Singapore Dollar 0.4% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 19 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CQQQ Guggenheim China Technology ETF Number of Shares Description Value Long-Term Investments - 99.5% Common Stocks - 99.5% Basic Materials - 1.7% Kingboard Chemical Holdings Ltd. $ Communications - 58.7% 21Vianet Group, Inc., ADR(a) Baidu, Inc., ADR(a) Bitauto Holdings Ltd., ADR(a) BYD Electronic International Co. Ltd. China All Access Holdings Ltd. China Public Procurement Ltd.(a) Comba Telecom Systems Holdings Ltd.(b) Coolpad Group Ltd. DBA Telecommunication Asia Holdings Ltd.(a) (c) (d) Giant Interactive Group, Inc., ADR NetEase, Inc., ADR Perfect World Co. Ltd., ADR Phoenix New Media Ltd., ADR(a) (b) Qihoo 360 Technology Co. Ltd., ADR(a) Renren, Inc., ADR(a) (b) SINA Corp.(a) Sohu.com, Inc.(a) SouFun Holdings Ltd., ADR TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. VODone Ltd.(b) Youku Tudou, Inc., ADR(a) YY, Inc., ADR(a) ZTE Corp. Consumer, Cyclical - 1.1% Digital China Holdings Ltd. Consumer, Non-cyclical - 0.9% Anxin-China Holdings Ltd. iSoftStone Holdings Ltd., ADR(a) (b) Energy - 6.2% GCL-Poly Energy Holdings Ltd.(a) (b) JA Solar Holdings Co. Ltd., ADR(a) JinkoSolar Holding Co. Ltd., ADR(a) (b) ReneSola Ltd., ADR(a) (b) Trina Solar Ltd., ADR(a) (b) Industrial - 8.3% AAC Technologies Holdings, Inc.(b) China Aerospace International Holdings Ltd. China High Precision Automation Group Ltd.(c) (d) Hi Sun Technology China Ltd.(a) Kingboard Laminates Holdings Ltd. Sunny Optical Technology Group Co. Ltd.(b) Tech Pro Technology Development Ltd.(a) Truly International Holdings Ltd.(b) Wasion Group Holdings Ltd. Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Technology - 22.6% AutoNavi Holdings Ltd., ADR(a) Changyou.com Ltd., ADR(a) (b) China ITS Holdings Co. Ltd. Chinasoft International Ltd.(a) Hanergy Solar Group Ltd.(a) (b) Ju Teng International Holdings Ltd. Kingdee International Software Group Co. Ltd. Kingsoft Corp. Ltd.(b) Lenovo Group Ltd. NetDragon Websoft, Inc.(b) NQ Mobile, Inc., ADR(a) (b) Pactera Technology International Ltd., ADR(a) PAX Global Technology Ltd.(a) RDA Microelectronics, Inc., ADR Semiconductor Manufacturing International Corp.(a) (b) Shanda Games Ltd., ADR(a) (b) Shunfeng Photovoltaic International Ltd.(a) TPV Technology Ltd. Travelsky Technology Ltd. Total Common Stocks - 99.5% (Cost $70,276,554) Investments of Collateral for Securities Loaned - 15.9% BNY Mellon Securities Lending Overnight Fund, 0.1057%(e) (f) (Cost $13,953,237) Total Investments - 115.4% (Cost $84,229,791) Liabilities in excess of Other Assets - (15.4%) ) Net Assets - 100.0% $ See notes to financial statements. 20 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 ADR - American Depositary Receipt (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 28, 2014. (c) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $64,339 which represents 0.1% of net assets. (d) Illiquid security. (e) At February 28, 2014, the total market value of the Fund’s securities on loan was $13,146,306 and the total market value of the collateral held by the Fund was $13,953,237. (f) Interest rate shown reflects yield as of February 28, 2014. Securities are classified by sectors that represent broad groupings of related industries. % of Long-Term Country Breakdown Investments China 100.0% % of Long-Term Currency Denomination Investments Hong Kong Dollar 51.2% United States Dollar 48.8% Subject to change daily. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 21 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 TAN Guggenheim Solar ETF Number of Shares Description Value Common Stocks - 99.5% Bermuda - 6.8% China Singyes Solar Technologies Holdings Ltd.(a) $ Hanergy Solar Group Ltd.(a) (b) British Virgin Islands - 2.7% ReneSola Ltd., ADR(a) (b) Canada - 6.9% 5n Plus, Inc.(b) Canadian Solar, Inc.(a) (b) Cayman Islands - 28.6% Comtec Solar Systems Group Ltd.(a) (b) Daqo New Energy Corp., ADR(a) (b) GCL-Poly Energy Holdings Ltd.(a) (b) Hanwha SolarOne Co. Ltd., ADR(a) (b) JA Solar Holdings Co. Ltd., ADR(a) (b) JinkoSolar Holding Co. Ltd., ADR(a) (b) Shunfeng Photovoltaic International Ltd.(b) Trina Solar Ltd., ADR(a) (b) Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Germany - 4.8% SMA Solar Technology AG(a) Norway - 11.3% Renewable Energy Corp. Silicon ASA(b) Renewable Energy Corp. Solar ASA(b) Switzerland - 5.9% Meyer Burger Technology AG(a) (b) United States - 32.5% Advanced Energy Industries, Inc.(b) Enphase Energy, Inc.(a) (b) First Solar, Inc.(b) GT Advanced Technologies, Inc.(a) (b) SolarCity Corp.(a) (b) SunEdison, Inc.(b) SunPower Corp.(a) (b) Total Common Stocks - 99.5% (Cost $400,781,885) Investments of Collateral for Securities Loaned - 36.4% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $189,254,214) Total Investments - 135.9% (Cost $590,036,099) Liabilities in excess of Other Assets - (35.9%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company (a) Security, or portion thereof, was on loan at February 28, 2014. (b) Non-income producing security. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $183,411,295 and the total market value of the collateral held by the Fund was $193,955,367, consisting of cash collateral of $189,254,214 and U.S. Government and Agency securities valued at $4,701,153. (d) Interest rate shown reflects yield as of February 28, 2014. % of Long-Term Country Breakdown Investments United States 32.7% Cayman Islands 28.8% Norway 11.3% Canada 7.0% Bermuda 6.8% Switzerland 5.9% Germany 4.8% British Virgin Islands 2.7% % of Long-Term Currency Denomination Investments United States Dollar 58.7% Hong Kong Dollar 17.4% Norwegian Krone 11.3% Swiss Franc 5.9% Euro 4.8% Canadian Dollar 1.9% Subject to change daily. See notes to financial statements. 22 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CGW Guggenheim S&P Global Water Index ETF Number of Shares Description Value Long-Term Investments - 99.9% Common Stocks - 99.8% Austria - 2.4% Andritz AG $ Bermuda - 1.7% Beijing Enterprises Water Group Ltd.(a) Brazil - 2.1% Cia de Saneamento Basico do Estado de Sao Paulo, ADR China - 4.0% China Everbright International Ltd. Guangdong Investment Ltd. Interchina Holdings Co.(b) Finland - 0.8% Kemira OYJ France - 8.3% Suez Environnement Co. Veolia Environnement SA Israel - 1.8% Israel Chemicals Ltd. Italy - 1.5% Hera SpA Interpump Group SpA Japan - 3.2% Ebara Corp. Kurita Water Industries Ltd. Netherlands - 3.2% Aalberts Industries NV Arcadis NV Singapore - 0.3% United Envirotech Ltd. South Korea - 2.2% Coway Co. Ltd. Spain - 0.7% Fomento de Construcciones y Contratas SA(b) Sweden - 4.3% Alfa Laval AB Switzerland - 15.7% Geberit AG Pentair Ltd. Sulzer AG United Kingdom - 17.7% Halma PLC Pennon Group PLC Rotork PLC Severn Trent PLC United Utilities Group PLC United States - 29.9% Aegion Corp.(b) American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Badger Meter, Inc. Calgon Carbon Corp.(b) California Water Service Group Compass Minerals International, Inc. Connecticut Water Service, Inc. Danaher Corp. Franklin Electric Co., Inc. Gorman-Rupp Co. IDEX Corp. Itron, Inc.(b) Layne Christensen Co.(b) Lindsay Corp.(a) Mueller Water Products, Inc., Class A Nuverra Environmental Solutions, Inc.(a) (b) Tetra Tech, Inc.(b) Watts Water Technologies, Inc., Class A Xylem, Inc. Total Common Stocks - 99.8% (Cost $235,258,990) Exchange Traded Fund - 0.1% PowerShares Water Resources Portfolio(a) (Cost $197,907) Total Long-Term Investments - 99.9% (Cost $235,456,897) Investments of Collateral for Securities Loaned - 2.0% BNY Mellon Securities Lending Overnight Fund, 0.1057%(c) (d) (Cost $6,620,825) Total Investments - 101.9% (Cost $242,077,722) Liabilities in excess of Other Assets - (1.9%) ) Net Assets - 100.0% $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT | 23 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 28, 2014 CGW Guggenheim S&P Global Water Index ETF continued AB - Stock Company ADR - American Depositary Receipt AG - Stock Corporation NV - Publicly Traded Company OYJ - Public Traded Company PLC - Public Limited Company SA - Corporation SpA - Limited Share Company (a) Security, or portion thereof, was on loan at February 28, 2014. (b) Non-income producing security. (c) At February 28, 2014, the total market value of the Fund’s securities on loan was $6,092,991 and the total market value of the collateral held by the Fund was $6,620,825. (d) Interest rate shown reflects yield as of February 28, 2014. % of Long-Term Country Breakdown Investments United States 30.0% United Kingdom 17.8% Switzerland 15.7% France 8.3% Sweden 4.3% China 4.0% Japan 3.2% Netherlands 3.2% Austria 2.4% South Korea 2.2% Brazil 2.1% Israel 1.8% Bermuda 1.7% Italy 1.5% Finland 0.8% Spain 0.7% Singapore 0.3% % of Long-Term Currency Denomination Investments United States Dollar 41.9% Pound Sterling 17.8% Euro 16.8% Swiss Franc 7.7% Hong Kong Dollar 5.7% All other currencies 10.1% Subject to change daily. See notes to financial statements. 24 | CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES (Unaudited) February 28, 2014 Guggenheim China All-Cap ETF (YAO ) Guggenheim China Technology ETF (CQQQ ) Guggenheim Solar ETF (TAN ) Guggenheim S&P Global Water Index ETF (CGW ) Assets Investments in securities, at value (including securities on loan) $ Foreign currency, at value — — — Cash Receivables: Dividends — Fund shares sold — — Investments sold — — — Securities lending income Tax reclaims — — Other assets — — Total assets Liabilities Custodian bank — — — 19 Payables: Administration fee payable — — Collateral for securities on loan Investments purchased — — — Accrued advisory fees Accrued expenses — — Total liabilities Net Assets $ Composition of Net Assets Paid-in capital $ Accumulated undistributed net investment income (loss) (156,867 ) (431,672 ) Accumulated net realized gain (loss) on investments and currency transactions (7,369,199 ) (12,600,689 ) (255,572,200 ) (90,603,653 ) Net unrealized appreciation (depreciation) on investments and currency translation (782,334 ) Net Assets $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ Investments in securities, at cost $ Foreign currency, at cost $ $
